IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,178-01


                         EX PARTE ABSALON CUARTAS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. F-2008-0072-E WHC 1 IN THE 367TH DISTRICT COURT
                            FROM DENTON COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor. TEX . PENAL CODE § 33.021(b). He was sentenced to imprisonment

for nine months on each count. He did not appeal his convictions.

        In Ex parte Lo, we declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). Applicant now contends that, in light of Lo, his convictions are no longer valid.

We agree. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is granted.
                                                                                                  2

Applicant’s convictions in cause number F-2008-0072-E are set aside, and this cause is remanded

to the trial court to dismiss the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish